Per heDETAILED ACTION
Handheld Surface Cleaning Apparatus 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9th 2022 has been entered.
Response to Amendment
The amendments filed February 9th 2022 has been entered. Claims 1-21 are currently pending and have been examined. The Examiner axknoqledges the amendments of claims 1, 14. Claim 21 is newly added. The previous rejections have been updated due to applicant’s amendments.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,5,8,11,13,21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Ifran et al. (US20190183307A1).
Regarding claim 1, Ifran teaches 
(a) an air flow path extending from the dirty air inlet to a clean air outlet (para 0022);
(b) an air treatment member (cyclonic separator assembly 26, figures 1-8) positioned in the air flow path, the air treatment member comprising a chamber (cyclonic chamber 30 figures 3-8) defining an open volume which has an air treatment member air inlet (cyclone dirty fluid inlet 302, figure 4) , an air treatment member air outlet (clean fluid inlet 310, figure 4), a front end and a rear end and an axis that extends between the front and rear ends of the air treatment member and extends through the air treatment member air outlet;
(battery 138, figure 3) having a front end and a rear end;
(d) a suction motor (motor  118, figure 3)positioned in the air flow path;
(e) a pistol grip handle (handle 98, figure 3) having a hand grip portion wherein the axis intersects the hand grip portion (see axis 110, figure 3); and,
(f) a finger grip area (trigger 100, figure 3) positioned between the suction motor and the pistol grip handle, wherein when the hand vacuum cleaner is oriented with the upper end above the lower end, the pistol grip handle is located at the rear end of the hand vacuum cleaner, the energy storage unit is located at the lower end of the hand vacuum cleaner with the suction motor located above the front end of the energy storage unit and the pistol grip handle located above the rear end of the energy storage unit (see figure 3), and
wherein all of the suction motor is positioned forward of the pistol grip handle (see figure 3, no portion of motor 18 is positioned behind handle 98).
	Regarding claim 2, Ifran teaches the hand vacuum cleaner is oriented with the upper end above the lower end, the finger grip area (trigger 100, figure 3) is positioned above the energy storage unit (battery 138, figure 3).
	Regarding claim 5, Ifran teaches wherein the energy storage unit (battery 138, figure 3) comprises a plurality of energy storage members (see figure 3 the individual member of battery 138), the energy storage members have a longitudinal axis (battery insertion axis 158, figure 3) and the energy storage members are oriented with the (separator axis 34, figure 3).
	Regarding claim 8, Ifran teaches a cyclone (cyclonic separator assembly 26, figures 1-8; para 0041-0042) and the air treatment member axis is a cyclone axis of rotation (figure 4).
	Regarding claim 11, Ifran teaches wherein the suction motor (motor 118, figure 3) is positioned rearward of a pre-motor filter (pre-motor filter 362, figure 3)
	Regarding claim 13, Ifran teaches a second stage cyclone (secondary cyclonic stage 318, figure 4; para 0042)  downstream from the air treatment member wherein the second stage cyclone is located between the air treatment member and the suction motor.
	Regarding claim 21, it is noted that claim 21 shares the same features of claims 1 and 2, therefore the same rejection applies. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10,14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US20170209007A1) in view of Dyson et al. (US20090265877A1).
Regarding claim 1, Conrad teaches (a) an air flow path extending from the dirty air inlet (dirty air inlet 114, figures 1-8) to a clean air outlet (clean air outlet 116, figures 1-8);
(b) an air treatment member (an air treatment member 112, figures 1-8) positioned in the air flow path, the air treatment member comprising a chamber (cyclonic chamber 128, figures 5-8) defining an open volume which has an air treatment member air inlet (cyclone air inlet 178, figures 5-8) , an air treatment member air outlet (cyclone air outlet 180, figures 5-8) a front end and a rear end and an axis that extends between the front and rear ends of the air treatment member and extends through the air treatment member air outlet;
(c) an energy storage unit (battery 174, figures 5-6) having a front end and a rear end;
(d) a suction motor (suction motor 124, figure 5) positioned in the air flow path;
(handle 110, figure 3) having a hand grip portion (handle grip portion 310, figure 3) wherein the axis intersects the hand grip portion (see axis 312, figure 3); and,
(f) a finger grip area (finger gap 316, figure 3) positioned between the suction motor and the pistol grip handle, wherein when the hand vacuum cleaner is oriented with the upper end above the lower end, the pistol grip handle is located at the rear end of the hand vacuum cleaner, and
wherein all of the suction motor (suction motor 124, figure 5) is positioned forward of the pistol grip handle (handle 110, figure 3).
Conrad fails to all of the energy storage unit is located at the lower end of the hand vacuum cleaner with the suction motor located above the front end of the energy storage unit and the pistol grip handle located above the rear end of the energy storage unit. Conrad shows that energy unit (174, figure 5) can be located below and above the handle, and the suction motor located above it.
	Dyson teaches an energy storage unit (power source 32, figure 2) is located at the lower end of the hand vacuum cleaner with the suction motor (air flow generator 36, figure 2) located above the front end of the energy storage unit and the pistol grip handle (handgrip 28, figure 2) located above the rear end of the energy storage unit.
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Conrad to include the energy 
	Regarding claim 2, modified Conrad teaches wherein, when the hand vacuum cleaner is oriented with the upper end above the lower end, the finger grip area (finger gap 316, figure 3) is positioned above the energy storage unit (Dyson power source 32, figure 2).
	Regarding claim 3, modified Conrad teaches wherein the finger grip area (finger gap 316, figure 3) is positioned between the front end and the rear end of the energy storage unit.
	Regarding claim 4, modified Conrad teaches the energy storage unit comprises a plurality of energy storage members (Dyson power source 32, figure 2) and a line that extends through at least some of the energy storage members is substantially parallel to the air treatment member axis (cyclone axis 132, figure 5)
	Regarding claim 5, modified Conrad teaches a plurality of energy storage members (see Dyson power source 32, figure 2), the energy storage members have a longitudinal axis and the energy storage members are oriented with the longitudinal energy storage member axis extending transverse to the air treatment member axis (cyclone axis 132, figure 5).
(see Dyson power source 32, figure 2).
	Regarding claim 7, modified Conrad teaches wherein the energy storage members are arranged in a single extending row extending in a forward/rearward direction (see Dyson power source 32, figure 2).
	Regarding claim 8, modified Conrad teaches plurality of energy storage members and when the hand vacuum cleaner is oriented with the upper end above the lower end, at least one of the energy storage members underlies the suction motor and at least another of the energy storage members underlies a lower end of the pistol grip handle (the suction motor and handle of modified Conrad are located above the power source of Dyson which is placed in the handle of Conrad).
	Regarding claim 9, modified Conrad teaches wherein the air treatment member comprises a cyclone and the air treatment member axis is a cyclone axis of rotation (see para 0352, figure 5).
	Regarding claim 10, Conrad discloses in para (00484, figure 36) that suction motor may be positioned so that suction motor axis is substantially parallel to cyclone axis.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Conrad to use the 
Regarding claim 14, 	modified Conrad teaches a pre-motor filter (filter 136, figure 5) wherein the pre-motor filter is located forward of the energy storage unit.
Regarding claim 15, it is noted that claim 1 and 15 share similar features therefore same rejection applies. Additionally, modified Conrad taches a forward projection of energy storage unit intersects the pre-motor filter (filter 136, figure 5). 
Regarding claim 16, modified Conrad teaches the air treatment member and a pre-motor filter comprise a removable air treatment unit that is located forward of the energy storage unit (see figure 7 and para 0442).
Regarding claim 17, modified Conrad teaches herein the air treatment member has a front openable door (front door 216, figures 1-8).
Regarding claim 18, modified Conrad teaches the air treatment member is removably mounted at a location forward of the energy storage unit (para 0217 0412, figure 6).
Regarding claim 19, modified Conrad teaches the pistol grip handle (hand grip portion 310, figure 5) has an upper end and a lower end, and an energy storage member underlies the lower end of the pistol grip handle.

Conrad discloses the inlet conduit has an axis that intersects the pistol grip handle (see figure 39).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Conrad to use the teachings of Conrad inlet conduit has an axis that intersects the pistol grip. Since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be changing weight distribution.
Regarding claim 21, it is noted claim 21 and claims 1-2 share the same technical features therefore same rejection applies.
Response to Arguments
Applicant's arguments filed 02-09-2022 have been fully considered but they are not persuasive. Applicant arguments on pages 7-10 with respect to claims 1 and 14 are moot because relies on a different combination of prior art references not applied in the prior rejection of record.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Fridays 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 




/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723        

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723